FILED
                             NOT FOR PUBLICATION                             JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAPNA SULTANA, a.k.a. Masuma                    No. 07-72170
Hossain,
                                                 Agency No. A075-518-500
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Shapna Sultana, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004), de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000), and for abuse of discretion a motion to continue, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (per curiam). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s determination that petitioner’s

asylum application was untimely because that finding was based on disputed facts.

See Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam).

      Petitioner entered the United States using the admittedly false name Masuma

Hossain, and, five years later, she used the same false name when she married. Her

mother’s name on petitioner’s marriage license differs from her mother’s name in

petitioner’s asylum application, and petitioner was inconsistent regarding her date

of birth. Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistencies regarding petitioner’s identity, see Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003) (identity is a key element of the asylum

application that must be credibly established by the applicant), and petitioner’s

failure to corroborate her identity, see Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th

Cir. 2000) (“[I]f the trier of fact either does not believe the applicant or does not


                                            2                                     07-72170
know what to believe, the applicant's failure to corroborate his testimony can be

fatal to his asylum application.”).1 Accordingly, petitioner’s withholding of

removal claim fails.

      Because petitioner’s CAT claim is based on the same statements found to be

not credible, and she does not point to any other evidence in the record that would

compel a finding it is more likely than not she would be tortured if returned to

Bangladesh, substantial evidence supports the IJ’s denial of CAT protection. See

Farah, 348 F.3d at 1156-1157.

      Finally, we reject petitioner’s contention that the IJ violated her due process

rights by denying her motion to continue. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




      1
        On appeal to the BIA, petitioner submitted her alleged birth certificate for
the first time. The BIA did not acknowledge the certificate, and petitioner does not
challenge the BIA’s failure to address it.

                                          3                                     07-72170